Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17444704. Claims 33-52 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

		

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 41 is/are drawn to method (i.e., a process), claim(s) 33 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 49 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 33, 41, and 49 is/are drawn to one of the statutory categories of invention.
Claims 33-52 are directed to provide an incentive based on user’s device proximity to the merchant and criteria/profile of the user. Specifically, the claims recite determine location data associated with a consumer device associated with a consumer profile; receive criteria associated with the consumer profile; determine at least one potential merchant associated with the consumer device, the at least one potential merchant determined based at least in part on the location data associated with the consumer; for each potential merchant of the at least one potential merchant, identify current promotions data; generate stored promotions data configured to: determine an indication of whether the current promotions data for each potential merchant satisfies the criteria associated with the consumer profile; based at least in part on the indication of whether the current promotions data for each potential merchant of the at least one potential merchant satisfies the criteria associated with the consumer profile, for each potential merchant of the at least one potential merchant: in a circumstance where the indication associated with the potential merchant indicates that the current promotion data satisfies the pre-established promotion criteria associated with the consumer profile, store the current promotion data in a data list satisfying the criteria associated with the consumer profile; and facilitate acquisition of at least one promotion represented in the data list satisfying the criteria associated with the consumer profile, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as device, apparatus, non-transitory memory, processor, computer coded instructions, non-transitory readable storage medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the device, apparatus, non-transitory memory, processor, computer coded instructions, non-transitory readable storage medium perform(s) the steps or functions of determine location data associated with a consumer device associated with a consumer profile; receive criteria associated with the consumer profile; determine at least one potential merchant associated with the consumer device, the at least one potential merchant determined based at least in part on the location data associated with the consumer; for each potential merchant of the at least one potential merchant, identify current promotions data; generate stored promotions data configured to: determine an indication of whether the current promotions data for each potential merchant satisfies the criteria associated with the consumer profile; based at least in part on the indication of whether the current promotions data for each potential merchant of the at least one potential merchant satisfies the criteria associated with the consumer profile, for each potential merchant of the at least one potential merchant: in a circumstance where the indication associated with the potential merchant indicates that the current promotion data satisfies the pre-established promotion criteria associated with the consumer profile, store the current promotion data in a data list satisfying the criteria associated with the consumer profile; and facilitate acquisition of at least one promotion represented in the data list satisfying the criteria associated with the consumer profile. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a device, apparatus, non-transitory memory, processor, computer coded instructions, non-transitory readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of provide an incentive based on user’s device proximity to the merchant and criteria/profile of the user. As discussed above, taking the claim elements separately, the device, apparatus, non-transitory memory, processor, computer coded instructions, non-transitory readable storage medium perform(s) the steps or functions of determine location data associated with a consumer device associated with a consumer profile; receive criteria associated with the consumer profile; determine at least one potential merchant associated with the consumer device, the at least one potential merchant determined based at least in part on the location data associated with the consumer; for each potential merchant of the at least one potential merchant, identify current promotions data; generate stored promotions data configured to: determine an indication of whether the current promotions data for each potential merchant satisfies the criteria associated with the consumer profile; based at least in part on the indication of whether the current promotions data for each potential merchant of the at least one potential merchant satisfies the criteria associated with the consumer profile, for each potential merchant of the at least one potential merchant: in a circumstance where the indication associated with the potential merchant indicates that the current promotion data satisfies the pre-established promotion criteria associated with the consumer profile, store the current promotion data in a data list satisfying the criteria associated with the consumer profile; and facilitate acquisition of at least one promotion represented in the data list satisfying the criteria associated with the consumer profile. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide an incentive based on user’s device proximity to the merchant and criteria/profile of the user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 34-40, 42-48, and 50-52 further describe the abstract idea of provide an incentive based on user’s device proximity to the merchant and criteria/profile of the user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 33, 37-41, 45-49, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgoff, (U.S. Patent Application Publication No. 20150088607).

Regarding Claim 1, Georgoff teaches an apparatus comprising at least one processor and at least one non- transitory memory including computer-coded instructions thereon, the computer coded instructions, with the at least one processor, configure the apparatus to:determine location data associated with a consumer device associated with a consumer profile; (0038: obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device),receive criteria associated with the consumer profile; (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria), determine at least one potential merchant associated with the consumer device the at least one potential merchant determined based at least in part on the location data associated with the consumer device; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested),for each potential merchant of the at least one potential merchant, identify current promotions data; (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),generate stored promotions data at least in part based on the apparatus configured to:determine an indication of whether the current promotions data for each potential merchant satisfies the criteria associated with the consumer profile; (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),based at least in part on the indication of whether the current promotions data for each potential merchant of the at least one potential merchant satisfies the criteria associated with the consumer profile, for each potential merchant of the at least one potential merchant:in a circumstance where the indication associated with the potential merchant indicates that the current promotion data satisfies the pre-established promotion criteria associated with the consumer profile, store the current promotion data in a data list satisfying the criteria associated with the consumer profile; and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),facilitate acquisition of at least one promotion represented in the data list satisfying the criteria associated with the consumer profile; (0044: retrieve responsive offers satisfying the criteria).

Regarding Claim 37, Georgoff teaches the apparatus according to claim 33, wherein in a circumstance where no a response is received from a first potential merchant of the at least one potential merchant, the data list is generated without any promotion data from the first potential merchant; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).

Regarding Claim 38, Georgoff teaches the apparatus according to claim 33, wherein the apparatus determines the at least one potential merchant based at least in part on consumer profile information associated with the consumer profile; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).

Regarding Claim 39, Georgoff teaches the apparatus according to claim 33, wherein the apparatus determines the at least one potential merchant based at least in part on a selected merchant associated with the user profile (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested) or a selected transaction type associated with the user profile.

Regarding Claim 40, Georgoff teaches the apparatus according to claim 33,wherein the apparatus is further configured to:in a circumstance where the indication indicates that the current promotion data does not satisfy the criteria associated with the consumer profile:provide, to a merchant device associated with the potential merchant, data requesting updated promotion data that satisfies the criteria associated with the consumer profile; and (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested),in a circumstance where response data comprising the updated promotion data is received from the merchant profile, store the updated promotion data in the data list satisfying the criteria associated with the consumer profile; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).

Regarding Claim 41, Georgoff teaches a computer-implemented method comprising:determining location data associated with a consumer device associated with a consumer profile; (0038: obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device),receiving criteria associated with the consumer profile; (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),determining at least one potential merchant associated with the consumer device, the at least one potential merchant determined based at least in part on the location data associated with the consumer device; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested),for each potential merchant of the at least one potential merchant, identifying current promotions data; (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),generating stored promotions data at least in part by:determining an indication of whether the current promotions data for each potential merchant satisfies the criteria associated with the consumer profile; (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),based at least in part on the indication of whether the current promotions data for each potential merchant of the at least one potential merchant satisfies the criteria associated with the consumer profile, for each potential merchant of the at least one potential merchant:in a circumstance where the indication associated with the potential merchant indicates that the current promotion data satisfies the pre-established promotion criteria associated with the consumer profile, storing the current promotion data in a data list satisfying the criteria associated with the consumer profile; and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),facilitating acquisition of at least one promotion represented in the data list satisfying the criteria associated with the consumer profile; (0044: retrieve responsive offers satisfying the criteria).

Regarding Claim 45, Georgoff teaches the computer-implemented method according to claim 41, wherein in a circumstance where no a response is received from a first potential merchant of the at least one potential merchant, the data list is generated without any promotion data from the first potential merchant; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).

Regarding Claim 46, Georgoff teaches the computer-implemented method according to claim 41, wherein the at least one potential merchant is determined based at least in part on consumer profile information associated with the consumer profile; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).

Regarding Claim 47, Georgoff teaches the computer-implemented method according to claim 41, wherein the at least one potential merchant is determined based at least in part on a selected merchant associated with the user profile (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested) or a selected transaction type associated with the user profile.

Regarding Claim 48, Georgoff teaches the computer-implemented method according to claim 41, the computer- implemented method further comprising:in a circumstance where the indication indicates that the current promotion data does not satisfy the criteria associated with the consumer profile:providing, to a merchant device associated with the potential merchant, data requesting updated promotion data that satisfies the criteria associated with the consumer profile; and (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested),
in a circumstance where response data comprising the updated promotion data is received from the merchant profile, storing the updated promotion data in the data list satisfying the criteria associated with the consumer profile; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).

Regarding Claim 49, Georgoff teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer program code stored thereon that, in execution with at least one processor, configures the computer program product for:determining location data associated with a consumer device associated with a consumer profile; (0038: obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device),receiving criteria associated with the consumer profile; (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),determining at least one potential merchant associated with the consumer device, the at least one potential merchant determined based at least in part on the location data associated with the consumer device; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested),for each potential merchant of the at least one potential merchant, identifying current promotions data; (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),generating stored promotions data at least in part by:determining an indication of whether the current promotions data for each potential merchant satisfies the criteria associated with the consumer profile; (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),based at least in part on the indication of whether the current promotions data for each potential merchant of the at least one potential merchant satisfies the criteria associated with the consumer profile, for each potential merchant of the at least one potential merchant:in a circumstance where the indication associated with the potential merchant indicates that the current promotion data satisfies the pre-established promotion criteria associated with the consumer profile, storing the current promotion data in a data list satisfying the criteria associated with the consumer profile; and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria),facilitating acquisition of at least one promotion represented in the data list satisfying the criteria associated with the consumer profile; (0044: retrieve responsive offers satisfying the criteria).

Regarding Claim 52, Georgoff teaches Tthe computer program product according to claim 49, the computer program product further configured for:in a circumstance where the indication indicates that the current promotion data does not satisfy the criteria associated with the consumer profile:providing, to a merchant device associated with the potential merchant, data requesting updated promotion data that satisfies the criteria associated with the consumer profile; and (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested),in a circumstance where response data comprising the updated promotion data is received from the merchant profile, storing the updated promotion data in the data list satisfying the criteria associated with the consumer profile; (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34, 36, 42, 44, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgoff, (U.S. Patent Application Publication No. 20150088607) in view of Poglitsch, (U.S. Patent Application Publication No. 20150363816).
	As to Claim 34, Georgoff teaches the apparatus according to claim 33.
	Georgoff further teaches wherein to determine at least one potential merchant associated with the consumer device, the apparatus is configured to:determine the location data associated with the consumer device represents a current location of the consumer device; and (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).
Georgoff does not teach determine a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device.
However Poglitsch determine a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device; (Fig. 5A: list of merchants), and (0050: In an alternative embodiment, shown in FIGS. 4 and 5A-5E, the consumer may enter a shopping area or plaza 400 with a number of merchants (401-407), some of which may participate in the promotion delivery program associated with the consumer's mobile application (401-406), and others that may not, shown as businesses 407. Upon opening the application on the consumer device 500 (FIGS. 5A-5E), and having a connection to the Internet or other wireless communication connection and based on location information of the consumer, the mobile application may be populated with a list of merchants 501, as shown in FIG. 5A. In this example, the shopping plaza may include various merchants, such as Bed Bath & Beyond 401, Home Depot 402, Lowes 403, Best Buy 404, Chili's 405, and Liberty Honda 406, which all participate in the promotion delivery program. These merchants represent shopping stores, restaurants, and a car dealership, but any merchant and/or type of merchant that provides goods and/or services can participate in the promotion delivery system described herein. The consumer can then select one of the merchants from the list 501 shown in FIG. 5A, and the promotion of the particular merchant may be displayed, as shown in FIGS. 5B-5E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgoff to include determine a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device of Poglitsch. Motivation to do so comes from the knowledge well known in the art that determine a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device would help provide a list of merchants that the consumer would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 36, Georgoff teaches the apparatus according to claim 33.
	Georgoff further teaches facilitate the acquisition of at least one promotion represented in the data list satisfying the criteria associated with the consumer profile in response to the selection from the impression; (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria).
Georgoff does not teach determine a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device.
However Poglitsch wherein to facilitate acquisition of the at least one promotion represented in the data list satisfying the criteria associated with the consumer profile, the apparatus is configured to:transmit, to the consumer device, an impression comprising at least a portion of promotion data from the data list satisfying the criteria associated with the user profile; (Fig. 5A-5E: portion of the coupon is shown in Fig. 5B-5E),receive a selection from the impression of the at least one promotion from the at least a portion of promotion data; and (Fig. 5A-5E: portion of the coupon data is shown in Fig. 5B-5E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgoff to include receive a selection from the impression of the at least one promotion from the at least a portion of promotion data; and, wherein each potential merchant is determined proximate to the current location of the consumer device of Poglitsch. Motivation to do so comes from the knowledge well known in the art that receive a selection from the impression of the at least one promotion from the at least a portion of promotion data, wherein each potential merchant is determined proximate to the current location of the consumer device would help provide a list of merchants that the consumer would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 42, Georgoff teaches the computer-implemented method according to claim 41.
	Georgoff further teaches wherein determining at least one potential merchant associated with the consumer device comprises:determining the location data associated with the consumer device represents a current location of the consumer device; and (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).
Georgoff does not teach determining a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device.
However Poglitsch determining a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device; (Fig. 5A: list of merchants), and (0050: In an alternative embodiment, shown in FIGS. 4 and 5A-5E, the consumer may enter a shopping area or plaza 400 with a number of merchants (401-407), some of which may participate in the promotion delivery program associated with the consumer's mobile application (401-406), and others that may not, shown as businesses 407. Upon opening the application on the consumer device 500 (FIGS. 5A-5E), and having a connection to the Internet or other wireless communication connection and based on location information of the consumer, the mobile application may be populated with a list of merchants 501, as shown in FIG. 5A. In this example, the shopping plaza may include various merchants, such as Bed Bath & Beyond 401, Home Depot 402, Lowes 403, Best Buy 404, Chili's 405, and Liberty Honda 406, which all participate in the promotion delivery program. These merchants represent shopping stores, restaurants, and a car dealership, but any merchant and/or type of merchant that provides goods and/or services can participate in the promotion delivery system described herein. The consumer can then select one of the merchants from the list 501 shown in FIG. 5A, and the promotion of the particular merchant may be displayed, as shown in FIGS. 5B-5E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgoff to include determining a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device of Poglitsch. Motivation to do so comes from the knowledge well known in the art that determining a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device would help provide a list of merchants that the consumer would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 44, Georgoff teaches the computer-implemented method according to claim 41.
	Georgoff further teaches facilitating the acquisition of at least one promotion represented in the data list satisfying the criteria associated with the consumer profile in response to the selection from the impression; (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria).
Georgoff does not teach wherein facilitating acquisition of the at least one promotion represented in the data list satisfying the criteria associated with the consumer profile comprises:transmitting, to the consumer device, an impression comprising at least a portion of promotion data from the data list satisfying the criteria associated with the user profile;
receiving a selection from the impression of the at least one promotion from the at least a portion of promotion data.
However Poglitsch wherein facilitating acquisition of the at least one promotion represented in the data list satisfying the criteria associated with the consumer profile comprises:transmitting, to the consumer device, an impression comprising at least a portion of promotion data from the data list satisfying the criteria associated with the user profile; (Fig. 5A-5E: portion of the coupon is shown in Fig. 5B-5E),receiving a selection from the impression of the at least one promotion from the at least a portion of promotion data; and (Fig. 5A-5E: portion of the coupon data is shown in Fig. 5B-5E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgoff to include receiving a selection from the impression of the at least one promotion from the at least a portion of promotion data, wherein each potential merchant is determined proximate to the current location of the consumer device of Poglitsch. Motivation to do so comes from the knowledge well known in the art that receiving a selection from the impression of the at least one promotion from the at least a portion of promotion data, wherein each potential merchant is determined proximate to the current location of the consumer device would help provide a list of merchants that the consumer would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 50, Georgoff teaches the computer program product according to claim 49.
	Georgoff further teaches wherein determining at least one potential merchant associated with the consumer device comprises:determining the location data associated with the consumer device represents a current location of the consumer device; and (0038: native applications for viewing offers may further include various tools by which the user can readily view and navigate through a plurality of offers, for example, including searching tools, faceted search, and lists of curated offers. In some cases, the native application is configured to obtain a geographic location of the user device, for example, with a GPS sensor or other location determining service accessed by the operating system of the consumer user device, and request offers based on the geographic location from the publisher server 18, such as in-store offers for merchant stores that are near (e.g., within a threshold distance to or ranked based on a location of) the consumer user device. In some cases, the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested).
Georgoff does not teach determining a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device.
However Poglitsch determining a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device; (Fig. 5A: list of merchants), and (0050: In an alternative embodiment, shown in FIGS. 4 and 5A-5E, the consumer may enter a shopping area or plaza 400 with a number of merchants (401-407), some of which may participate in the promotion delivery program associated with the consumer's mobile application (401-406), and others that may not, shown as businesses 407. Upon opening the application on the consumer device 500 (FIGS. 5A-5E), and having a connection to the Internet or other wireless communication connection and based on location information of the consumer, the mobile application may be populated with a list of merchants 501, as shown in FIG. 5A. In this example, the shopping plaza may include various merchants, such as Bed Bath & Beyond 401, Home Depot 402, Lowes 403, Best Buy 404, Chili's 405, and Liberty Honda 406, which all participate in the promotion delivery program. These merchants represent shopping stores, restaurants, and a car dealership, but any merchant and/or type of merchant that provides goods and/or services can participate in the promotion delivery system described herein. The consumer can then select one of the merchants from the list 501 shown in FIG. 5A, and the promotion of the particular merchant may be displayed, as shown in FIGS. 5B-5E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgoff to include determining a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device of Poglitsch. Motivation to do so comes from the knowledge well known in the art that determining a potential merchant set comprising the at least one potential merchant, wherein each potential merchant is determined proximate to the current location of the consumer device would help provide a list of merchants that the consumer would be interested in and that would promote an increase in the sales and would therefore make the method/system more profitable.


Claim(s) 35, 43, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgoff, (U.S. Patent Application Publication No. 20150088607) in view of Matsubara, (U.S. Patent Application Publication No. 20020062246).
	As to Claim 35, Georgoff teaches the apparatus according to claim 33.
	Georgoff further teaches wherein to facilitate acquisition of the at least one promotion represented in the data list satisfying the criteria associated with the consumer profile, the apparatus is configured to:automatically complete acquisition of the at least one promotion in response to determining particular promotion data associated with the at least one promotion satisfies the criteria associated with the consumer profile; and (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria).
Georgoff does not teach provide a notification to the consumer device indicating completion of the acquisition of the at least one promotion.
However Matsubara provide a notification to the consumer device indicating completion of the acquisition of the at least one promotion; (0042: identify the client 1 and determine if the client 1 has been assigned incentive information for the use of the store 8. Also, the advertiser server sends a notification of the completion of use of the incentive by the client 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgoff to include provide a notification to the consumer device indicating completion of the acquisition of the at least one promotion of Matsubara. Motivation to do so comes from the knowledge well known in the art that provide a notification to the consumer device indicating completion of the acquisition of the at least one promotion would help the consumer determine which coupons where used already and that therefore makes the method/system more accurate and user friendly.

	As to Claim 43, Georgoff teaches the computer-implemented method according to claim 41.
	Georgoff further teaches wherein facilitating acquisition of the at least one promotion represented in the data list satisfying the criteria associated with the consumer profile comprises:automatically completing acquisition of the at least one promotion in response to determining particular promotion data associated with the at least one promotion satisfies the criteria associated with the consumer profile; and (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria).
Georgoff does not teach providing a notification to the consumer device indicating completion of the acquisition of the at least one promotion.
However Matsubara providing a notification to the consumer device indicating completion of the acquisition of the at least one promotion; (0042: identify the client 1 and determine if the client 1 has been assigned incentive information for the use of the store 8. Also, the advertiser server sends a notification of the completion of use of the incentive by the client 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgoff to include providing a notification to the consumer device indicating completion of the acquisition of the at least one promotion of Matsubara. Motivation to do so comes from the knowledge well known in the art that providing a notification to the consumer device indicating completion of the acquisition of the at least one promotion would help the consumer determine which coupons where used already and that therefore makes the method/system more accurate and user friendly.

	As to Claim 51, Georgoff teaches the computer program product according to claim 49.
	Georgoff further teaches wherein facilitating acquisition of the at least one promotion represented in the data list satisfying the criteria associated with the consumer profile comprises:automatically completing acquisition of the at least one promotion in response to determining particular promotion data associated with the at least one promotion satisfies the criteria associated with the consumer profile; and (0038: the offers satisfy various other criteria, for example, corresponding to a user profile indicating the types of offers in which the user is likely to be interested), and (0044: The API server 24 may return those offers to the publisher's server 18 from which the request was received. In some cases, the request specifies various criteria of the offers, such as geographic criteria, a category of offers, a type of redemption, a merchant, a category of merchant, or other offer attributes, and the API server 24 instructs the controller 26 to retrieve responsive offers satisfying the criteria).
Georgoff does not teach providing a notification to the consumer device indicating completion of the acquisition of the at least one promotion.
However Matsubara providing a notification to the consumer device indicating completion of the acquisition of the at least one promotion; (0042: identify the client 1 and determine if the client 1 has been assigned incentive information for the use of the store 8. Also, the advertiser server sends a notification of the completion of use of the incentive by the client 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Georgoff to include providing a notification to the consumer device indicating completion of the acquisition of the at least one promotion of Matsubara. Motivation to do so comes from the knowledge well known in the art that providing a notification to the consumer device indicating completion of the acquisition of the at least one promotion would help the consumer determine which coupons where used already and that therefore makes the method/system more accurate and user friendly.

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “A location based mobile marketing app for your town, or organization with proximity marketing & real-time analytics” describes “Enhance customer experience & increase loyalty & retention with mobile marketing. YogoBogo's unique, engaging & effective location based mobile marketing app combines a powerful loyalty reward application & proximity marketing platform that delivers your digital marketing messages & promotions direct to your customers. Lets you analyse your digital marketing, your customers’ activity, patterns, behavior, dwell times while validating rewards & coupons through a multi level CMS panel”.

	

Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# 20100280904 teaches similar invention which describes a computer implemented method for providing point of interests networking and marketing from a first user to target users on wireless devices, the method comprising: [0109] Receiving from the first user at the X-path server or user's wireless device the user profile; [0110] Creating at least one broadcast message at the X-path server, user's wireless device, computer or web portal; [0111] Setting criteria for message reception and broadcast on the user's wireless device, computer, X-path server or web portal; [0112] Setting first user predetermined broadcast and reception range on the user's wireless device, X-Path server, computer, or web portal; [0113] Selecting at least one telecommunications technology for each specific range by said wireless device or X-Path server; [0114] Sending and receiving broadcast signals through a cellular network or through a direct wireless connection between wireless devices; [0115] Scanning target user's profiles for user criteria fulfillment; [0116] Receiving target user's information; [0117] Analyzing said information for criteria matching; [0118] Broadcasting at least one social or marketing message to one or more target users within a specified vicinity or proximity to said first user whom fulfill said first user broadcast criteria; [0119] Alerting the target user upon matching message criteria of the broadcast message from the first user and [0120] Receiving a reply from said target user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621